      Case 1:18-cv-02073-JPW Document 39 Filed 12/20/19 Page 1 of 20




              IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
_________________________________________________________________
SILVIA M. O’HARO,                   :
                                    :
                Plaintiff           : CIVIL ACTION NO 1:18-CV-2073
     v.                             :
                                    : Honorable Jennifer P. Wilson
HARRISBURG AREA COMMUNITY           :
COLLEGE                             :
                                    :
                Defendant           :
_________________________________________________________________

DEFENDANT HARRISBURG AREA COMMUNITY COLLEGE’S REPLY
 BRIEF IN SUPPORT OF ITS MOTION FOR SUMMARY JUDGMENT




                            BARLEY SNYDER, LLP

                            David J. Freedman, Esq. (Pa. Bar No. 207257)
                            dfreedman@barley.com
                            Kareemah Mayer, Esq. (Pa. Bar No. 326031)
                            kmayer@barley.com
                            Barley Snyder, LLP
                            126 East King Street
                            Lancaster, PA 17602-2893
                            Tel: (717) 299-5201
                            Fax: (717) 291-4660
                            Attorneys for Defendant Harrisburg Area
                            Community College
          Case 1:18-cv-02073-JPW Document 39 Filed 12/20/19 Page 2 of 20




                                        TABLE OF CONTENTS


I.       At a minimum, the Court must strike O’Haro’s back pay claim.....................2

II.      O’Haro concedes that HACC did not retaliate against her. ............................4
III.     Professor Molnar played no role in the failing grades O’Haro received. .......5
IV.      O’Haro has not demonstrated that she could have successfully appealed her
         failing grade in Nursing 206. ...........................................................................6

V.       HACC did not treat L.F. differently than O’Haro. ..........................................8
VI.      HACC appropriately issued O’Haro an “F” in Nursing 250. ........................11

VII. Conclusion .....................................................................................................15




                                                          ii
          Case 1:18-cv-02073-JPW Document 39 Filed 12/20/19 Page 3 of 20




                                    TABLE OF AUTHORITIES
                                                                                                          Page(s)

Cases
Bakare v. Pinnacle Health Hosp., Inc.,
  469 F. Supp.2d 272 (M.D. Pa. 2006) ................................................................2, 4

Longstreet v. Holy Spirit Hosp.,
  67 Fed. Appx. 123 (3d Cir. 2003) .......................................................................12

Regents of Univ. of Michigan v. Ewing,
  474 U.S. 214 (1985) ..............................................................................................9




                                                         iii
       Case 1:18-cv-02073-JPW Document 39 Filed 12/20/19 Page 4 of 20




              IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
_________________________________________________________________
SILVIA M. O’HARO,                   :
                                    :
                Plaintiff           : CIVIL ACTION NO 1:18-CV-2073
     v.                             :
                                    : Honorable Jennifer P. Wilson
HARRISBURG AREA COMMUNITY           :
COLLEGE                             :
                                    :
                Defendant           :
_________________________________________________________________

DEFENDANT HARRISBURG AREA COMMUNITY COLLEGE’S REPLY
 BRIEF IN SUPPORT OF ITS MOTION FOR SUMMARY JUDGMENT

      In its moving brief, Defendant Harrisburg Area Community College

(“HACC”) demonstrated that it is entitled to summary judgment on Plaintiff Silvia

O’Haro’s claims of race and national original discrimination. HACC removed

O’Haro from its Nursing Program after she failed two courses, as required by the

program’s rules. Although O’Haro has filed a brief opposing HACC’s motion, her

opposition fails to demonstrate that a genuine dispute of material fact should

preclude the entry of summary judgment in HACC’s favor. Most of O’Haro’s brief

is dedicated to addressing issues that HACC already debunked in its moving

papers. HACC will not repeat those arguments here. As explained below, O’Haro’s

other arguments do not change the outcome. HACC is entitled to summary

judgment on all claims.
       Case 1:18-cv-02073-JPW Document 39 Filed 12/20/19 Page 5 of 20




I.    At a minimum, the Court must strike O’Haro’s back pay claim.

      O’Haro’s claim for back pay is entirely speculative, as HACC pointed out in

its moving brief. Even if O’Haro had passed Nursing 250, she still would have had

to complete a number of additional steps in order to obtain employment as a

registered nurse, which she hasn’t done during the intervening five years. 1

      O’Haro doesn’t contest any of this.2 In fact, her opposition brief doesn’t

even address HACC’s request to strike the claim for lost wages. Thus, O’Haro has

conceded that her damages claim should be stricken as speculative. See Bakare v.

Pinnacle Health Hosp., Inc., 469 F. Supp.2d 272, 291 n.36 (M.D. Pa. 2006)

(granting summary judgment because the plaintiff failed to oppose the defendant’s

motion regarding defamation claim).

      Alternatively, O’Haro has failed to mitigate her damages appropriately.

Specifically, O’Haro could have—upon failing out of the Registered Nurse

program—applied for admission to HACC’s Practical Nurse certificate program,

with advanced standing for the courses she had already completed while in the

Registered Nurse program. Had she completed the Practical Nurse program,

O’Haro could have applied for re-admission to the Registered Nurse program,

1
  (See HACC’s Brief in Sup. Sum. J. (Doc. 43) at pp. 43-45).
2
  (Compare HACC’s Statement of Undisputed Facts (Doc. 31) at ¶¶ 3-4, 190, and
192-202 with O’Haro’s Response (Doc. 38) (providing no response to ¶¶ 3-4, 190,
and 192-202) see also M.D. Pa. 56.1 (“All material facts set forth in the statement
required to be served by the moving party will be deemed admitted unless
controverted by the statement required to be served by the opposing party.”)).
                                         2
       Case 1:18-cv-02073-JPW Document 39 Filed 12/20/19 Page 6 of 20




again with advanced standing for courses she had already completed. O’Haro did

not pursue this option. These facts are undisputed.3

      O’Haro, however, argues that she thought it might be too expensive to

pursue re-enrollment through HACC’s Practical Nurse certification program. 4

O’Haro, though, continued her education after she was removed from the Nursing

program, ultimately obtaining an associate degree from Hagerstown Community

College, albeit in Psychology, not Nursing. 5 Just this past summer, O’Haro

enrolled in a bachelor degree program at Shippensburg University. 6

      Given her participation in those academic programs, O’Haro cannot claim

that she lacked the funds to pursue her associate degree in Nursing by applying for

HACC’s Practical Nurse certificate program. O’Haro would have only had to

complete one semester in the Practical Nurse program and, if she were successful,

just one additional semester in the Registered Nurse program. 7 That would likely

have been much less expensive than the five courses O’Haro took to obtain her


3
  (Compare HACC’s Statement of Undisputed Facts (Doc. 31), at ¶¶ 16-17 with
Plaintiff’s Response to HACC’s Statement (Doc. 38) (providing no responses to ¶¶
16-17)).
4
  (See Plaintiff’s Brief in Opposition to HACC’s Summary Judgement Motion
(Doc. 37), at pp. 13-14, ¶ 73 (“Likewise, O’Haro could not afford to enroll in the
Defendant’s LPN program as an alternative route to receiving an RN degree
because she would then have the added financial burden of completing the RN
program after the LPN program.”)).
5
  (See Deposition of Silvia O’Haro (Doc. 31-10) at 54:20 to 56:5).
6
  (See id. at 56:23 to 57:12).
7
  (See Deposition of Caren La Rue (Doc. 31-4) at 184:9 to 187:11).
                                           3
       Case 1:18-cv-02073-JPW Document 39 Filed 12/20/19 Page 7 of 20




associate degree and the two additional courses she enrolled in at Shippensburg

University during the Fall of 2019.8 At the very least, O’Haro hasn’t proved that

entering the Practical Nursing certificate program would have been more

expensive than what she actually did.

      Ultimately, O’Haro either has conceded that it would be entirely speculative

to award her damages or it is beyond dispute that O’Haro failed to mitigate her

damages by pursuing her Nursing degree through HACC’s Practical Nursing

certification program. Either way, O’Haro’s claim for damages must be stricken.

II.   O’Haro concedes that HACC did not retaliate against her.

      In its moving brief, HACC pointed out that O’Haro has not adduced any

evidence from which a reasonable fact finder could determine that the College

removed O’Haro from the Nursing program in retaliation for her lodging

discrimination allegations. 9 O’Haro offers nothing to contradict HACC’s

argument. Thus, O’Haro has also conceded that she cannot prove that HACC

retaliated against her, and HACC is entitled to summary judgment regarding that

allegation. See Bakare, 469 F. Supp.2d at 291 n.36.



8
  (See Hagerstown Community College Transcript, attached as Exhibit A, at
Summer 2015 (Math 101), Fall 2018 (Art 101 and Anthropology 201), and Spring
2019 (Economics 201 and Psychology 208); see also Shippensburg University
Transcript, attached as Exhibit B, at Fall 2019 (Psychology 235 and Psychology
325)).
9
  (See HACC’s Brief in Sup. Sum. J. (Doc. 30) at Part VI.C).
                                           4
        Case 1:18-cv-02073-JPW Document 39 Filed 12/20/19 Page 8 of 20




III.   Professor Molnar played no role in the failing grades O’Haro received.

       O’Haro also claims that Professor Arletta Molnar subjected her to

discriminatory treatment and, therefore, the Court should deny HACC’s motion for

summary judgment. Although O’Haro admits that Professor Molnar never used a

racial epithet or otherwise explicitly referenced her race,10 O’Haro takes issue with

the tone that she claims Professor Molnar used with her.11

       Regardless, Professor Molnar played no role in the failing grades that

O’Haro received. Professor Molnar served as a clinical instructor during Nursing

206. O’Haro, however, failed the theory portion of Nursing 206, not the clinical

portion.12 Although O’Haro failed the clinical portion of Nursing 250 during the

Spring 2015 semester, Professor Molnar wasn’t an instructor for Nursing 250 that

semester. 13

       Accordingly, whatever happened between O’Haro and Professor Molnar,

that situation does not preclude the entry of summary judgment in HACC’s favor.




10
   (See O’Haro Depo. (Doc. 31-10) at 296:7 to 297:9).
11
   (See id. at 66:18 to 68:7).
12
   (See id. at 80:16 to 81:7).
13
   (See id. at 286:16 to 287: 1 (admitting that allegations regarding Molnar
“wouldn’t have anything to do with what happened in the spring of 2015”); see
also Nursing 250 Syllabus (Doc. 31-25) at D000971 (listing Caren LaRue, Kara
Lindstrom, and Connie Miller as the instructors for Nursing 250 during the Spring
2015 semester)).
                                           5
           Case 1:18-cv-02073-JPW Document 39 Filed 12/20/19 Page 9 of 20




IV.       O’Haro has not demonstrated that she could have successfully appealed
          her failing grade in Nursing 206.

          O’Haro claims that Professors Jill Lott and Caren LaRue interfered with her

ability to lodge a grade appeal in Nursing 206 when O’Haro failed the theory

portion of that course during the Fall 2014 semester. According to O’Haro, Lott

and LaRue permitted her to review her final examination, but they refused to

permit her to review the earlier examinations in the course. This—O’Haro

contends—prevented her from lodging a grade appeal. Lott and LaRue dispute

this.14

          But this dispute does not involve a material issue. O’Haro has not provided

any evidence suggesting that such an appeal would have been successful. O’Haro

had failed the theory portion of Nursing 206 by at least 8.5 points. 15 O’Haro has

provided no evidence that if she had appealed she would have received the

additional 8.5 points she needed to pass Nursing 206.16 Moreover, such an appeal

would have been unprecedented. The maximum number of points that a student




14
   (See Deposition of Jill Lott (Doc. 31-16) at 95:20 to 97:20; LaRue Depo. (Doc.
31-4) at 141:1 to 142:11).
15
   (Compare HACC’s Statement of Undisputed Facts (Doc. 31) at ¶ 49 with
Plaintiff’s Response (Doc. 38) (providing no response to paragraph 49).
16
   (See O’Haro Depo. (Doc. 31-10) at 130:9 to 131:3 (“Q: All right. Are you aware
of any student who has been able to successfully convince the faculty, either
directly with the nursing faculty or a grade appeal, to add at least 8.5 points to an
exam? . . . A: No.”)).
                                           6
       Case 1:18-cv-02073-JPW Document 39 Filed 12/20/19 Page 10 of 20




had ever received through a grade appeal was 5.5 points.17 Thus, there is no reason

to believe that she could have successfully appealed the failing grade she received

in Nursing 206.

      Additionally, the demographics regarding the students who failed Nursing

206 during the Fall 2014 semester makes clear that race played no role in whether

a student successfully appealed a failing grade. Five total students originally failed

the theory portion of Nursing 206: “R.W.,” “L.F.,” “E.P.,” “M.B.M.,” and

O’Haro. 18

      Like O’Haro, L.F. and E.P.—both Caucasian—fell well short of passing.

L.F. failed by six points, E.P. by 12 points. Neither of these Caucasian students

lodged grade appeals. R.W. fell just three points short of passing, M.B.M. 5.5

points short.19 Both R.W. (Caucasian) and M.B.M. (Latina) successfully appealed

their failing grades.

      That M.B.M. and R.W. filed successful appeals does not suggest that

O’Haro failed Nursing 206 because she is African-American or Jamaican national

origin. M.B.M. and R.W. weren’t similarly situated to O’Haro. Their grades were

significantly closer to passing than O’Haro’s grades.




17
   (See also Second Affidavit of Caren LaRue, attached as Exhibit C, at ¶ 11).
18
   (See id. at ¶¶ 4-6).
19
   (See id. at ¶¶ 7-10).
                                         7
       Case 1:18-cv-02073-JPW Document 39 Filed 12/20/19 Page 11 of 20




      Consequently, O’Haro’s complaints about the appeal process are irrelevant.

Whatever discussions occurred between O’Haro, Lott, and LaRue about the grade

appeal process, those discussions did not prevent O’Haro from passing Nursing

206. O’Haro failed the theory portion of that course by more points than HACC

had ever overturned through a grade appeal. Accordingly, O’Haro’s contested

allegations regarding those discussions do not suggest that she could have passed

Nursing 206, much less that her race played a role in the failing grade she received

in that course.

V.    HACC did not treat L.F. differently than O’Haro.

      In its moving brief, HACC demonstrated that O’Haro cannot establish a

prima facie case of academic discrimination because she was not qualified to

remain in the program after she failed Nursing 206 during the Fall of 2014 and

Nursing 250 during the Spring 2015 semester. After all, the program’s rules

required the removal of any student who failed two courses, as O’Haro had.20


20
   In passing, O’Haro claims that the Nursing Program Handbook speaks only to
re-admission to the program, not whether a student must be removed from the
program. That is a distinction without a difference. After all, the Handbook states
that any student who “fails, withdraws or is withdrawn from” Nursing 206 must re-
apply by “personally submit[ting] a completed Request for Readmission Form. . .
.” (Doc. 31-6 at Bates D000046). Likewise, a “student with two failures or
withdraws from the same nursing program will not be eligible for readmission to
that program.” (Id. (emphasis in original)). This language makes clear that any
student who fails Nursing 206 must apply for readmission to the Nursing program,
but that failing two courses means such a student cannot be directly re-admitted to
the associate degree program. If there were any doubt about that, Professor LaRue
                                          8
       Case 1:18-cv-02073-JPW Document 39 Filed 12/20/19 Page 12 of 20




Additionally, the concerns that Professors LaRue and Lindstrom had raised

regarding O’Haro’s clinical performance reflected “genuinely academic

decision[s],” which—in accordance with U.S. Supreme Court precedence—are

entitled to “great respect for the faculty’s professional judgment.” Regents of Univ.

of Michigan v. Ewing, 474 U.S. 214, 225 (1985). As a result, such decisions cannot

be overridden unless the student has demonstrated that the faculty members’

concerns reflect “such a departure from accepted academic norms as to

demonstrate that the person or committee responsible did not actually demonstrate

professional judgment.” Id.

      Rather than addressing that issue, O’Haro claims that the faculty treated her

differently than “L.F.,” a Caucasian student. 21 According to O’Haro, L.F. made an


dispelled that during her deposition. (See LaRue Depo. (Doc. 31-4) at 201:2-9
(“Under the old curriculum, if a student failed two courses over the period the
student was in the program, what would happen to that student? A: Two
independent courses? Q: Yes. A: They would be dismissed from the program.”)).
O’Haro has provided nothing to rebut this evidence. (See O’Haro’s Response to
HACC’s Statement of Undisputed Facts (Doc. 38) at ¶ 15 (providing no
evidentiary citation to support denial)).
21
   O’Haro also claims that she was treated differently than “K.E.,” another
Caucasian student who practiced remediating a noted clinical error in the Nursing
laboratory. But as discussed in HACC’s moving papers, K.E. was not similarly
situated to O’Haro. K.E. committed a different error than O’Haro, her error
occurred during a different course, and a different professor assigned her to
practice the skill in the laboratory. (Compare HACC’s Statement of Undisputed
Facts (Doc. 31) at ¶¶ 204-207 with O’Haro’s Response to Statement of Undisputed
Facts (providing no response to ¶¶ 204-207)). Additionally, K.E. ended up
demonstrating the skill in question in the clinical setting after demonstrating the
required level of proficiency in the Nursing laboratory. (See Deposition of K.E.
                                           9
       Case 1:18-cv-02073-JPW Document 39 Filed 12/20/19 Page 13 of 20




error during her last clinical placement in Nursing 206 during the Fall 2014

semester. Although L.F. failed Nursing 206, HACC permitted L.F. to return to the

program for the Spring 2015 semester. Thus—O’Haro argues—HACC should

have permitted O’Haro to continue with the Nursing program after she committed

errors on the last day of clinical in Nursing 250 during the Spring 2015 semester.

      This argument is misleading. O’Haro was in a completely different situation

after she failed Nursing 250 from the situation that L.F. faced at the conclusion of

Nursing 206 in the Fall of 2014. When O’Haro failed Nursing 250, that marked the

second time she had failed a Nursing program course. 22 In contrast, HACC

permitted L.F. to return to the program for the Spring 2015 semester because she

had only failed one program course by that point.23 In this respect, HACC treated

O’Haro exactly like L.F. Both O’Haro and L.F. failed the theory portion of

Nursing 206 during the Fall 2014 semester, and both students were permitted to

return for the Spring 2015 semester.



(Doc. 31-39) at 20:2-5 (“Q: Did you ever execute another two-patient medication
pass during your clinical placements after October 1, 2014? A: Yes.”)).
22
   (See O’Haro’s Academic Transcript (Doc. 31-9) at HACC000018 (noting a D in
Nursing 206 during the Fall 2014 semester and an F in Nursing 250 during the
Spring 2015 semester)).
23
   (See L.F.’s Academic Transcript (Doc. 31-43) at R000307-308 (indicating that
L.F. received an A, B, or C grade in all Nursing courses, except for Nursing 206
during the Fall 2014 semester)); see also Associate Degree Graduation
Requirements (Doc. 31-3) (“Nursing courses must be completed with a ‘C’ or
better to progress through the nursing program.”)).
                                         10
       Case 1:18-cv-02073-JPW Document 39 Filed 12/20/19 Page 14 of 20




      Thus, HACC’s decision to permit L.F. to return to the program for the

Spring 2015 semester does not suggest that HACC discriminated against O’Haro

by removing her from the program after she failed a second Nursing course.

VI.   HACC appropriately issued O’Haro an “F” in Nursing 250.

      O’Haro also challenges the “F” grade that she received in Nursing 250.

O’Haro claims that the Nursing 250 course syllabus required that she receive a “D”

grade when she failed to satisfy the clinical requirements in that course. According

to O’Haro, had she received a “D” grade for Nursing 250 and been allowed to

finish Nursing 251 and Nursing 243, her grade point average might have been high

enough to allow her to graduate from the program.

      That is wrong. As an initial matter, the course syllabus did not require that

O’Haro receive a “D” grade in Nursing 250. The language at issue in the Nursing

250 syllabus states the following: “A NOT MET on any skill at the end of the

course and on any learning outcome in the clinical performance evaluation toolkit

will result in a ‘D’ grade for the course, regardless of the theory grade.” 24

       This language doesn’t mean that a student automatically must receive a

passing grade if the student obtains a “Not Met” evaluation for any clinical criteria.

A “D” is a failing grade in HACC’s Nursing program. 25 The syllabus’s language


24
  (Nursing 250 Syllabus (Doc. 31-25) at D000975).
25
  (See Associate Degree Nursing Program Requirements (Doc. 31-3) (“Nursing
courses must be completed with a ‘C’ or better to progress through the nursing
                                       11
       Case 1:18-cv-02073-JPW Document 39 Filed 12/20/19 Page 15 of 20




just means that a student must obtain “Met” evaluations on all clinical evaluations

in order to receive a passing grade in the course. The student cannot make up for a

“Not Met” evaluation by obtaining a sufficiently high grade in Nursing 250’s

theory component.

      In other words, a student will receive a maximum grade of a “D”—which is a

failing grade—if she has a “Not Met” clinical evaluation at the course’s

conclusion.26 To the extent there is any ambiguity, HACC’s interpretation of what

that language means is entitled to deference. See, e.g., Longstreet v. Holy Spirit

Hosp., 67 Fed. Appx. 123, 126 (3d Cir. 2003) (“In the face of such ambiguity a

level of deference should be given to those doing the hiring.”).

      Even if the syllabus could be read to mean what O’Haro claims, her receipt

of an “F” grade does not suggest that HACC discriminated against her. O’Haro

received an “F” in Nursing 250 because she did not take that course’s final

examination. Instead, HACC faculty removed O’Haro from the program before

Nursing 250’s final exam because O’Haro had failed to satisfy Nursing 250’s

clinical requirements, even after being provided one last opportunity to do so with




program.”); Associate Degree Academic Progression (Doc. 31-5) (“A theory grade
of ‘C’ (75%) or above in nursing courses, and an ‘M” (met) in the clinical
component must be earned in order to progress to the next nursing course, and to
graduate from the Nursing Program.”) (emphasis added)).
26
   (See LaRue Aff., Ex. C, at ¶¶ 12-16).
                                         12
       Case 1:18-cv-02073-JPW Document 39 Filed 12/20/19 Page 16 of 20




Professor Kara Lindstrom. 27 As a result, O’Haro couldn’t pass that course and,

therefore, there was no need for her to take Nursing 250’s final examination.

Similarly, HACC faculty did not permit O’Haro to continue with Nursing 243 and

Nursing 251 because O’Haro couldn’t graduate from HACC’s associate degree

program without passing Nursing 250. 28 O’Haro has adduced no evidence of any

student in a similar situation who was treated differently than her in this regard.

      Moreover, the difference between a “D” and an “F” made no difference to

O’Haro. Again, a “D” and an “F” are both failing grades in the Nursing program.

Whether a student received a “D” or an “F” would only make a difference if a

student might return to the Nursing program. Students must maintain an overall

grade point average of 2.0 to continue in the program. 29 So if a student had only

failed one course so far, whether the student received a “D” as opposed to an “F”

might affect whether the student’s overall grade point average was high enough to

continue in the program.

      That, however, wasn’t O’Haro’s situation. O’Haro had already failed

Nursing 206 during the Fall 2014 semester. Plus, she had failed to obtain “Met”

evaluations for all clinical criteria in Nursing 250, which meant she would fail that

27
   (Compare HACC’s Statement of Undisputed Facts (Doc. 31) at ¶¶ 179-180 with
Plaintiff’s Response to HACC’s Statement of Undisputed Facts (Doc. 38)
(providing no response to ¶¶ 179-180)).
28
   (See Second LaRue Aff., Ex. C, at ¶¶ 17-21).
29
   (See Associate Degree Academic Progression (Doc. 31-5) (“The student must
maintain an overall GPA of 2.0 in order to continue in the program.”)).
                                        13
       Case 1:18-cv-02073-JPW Document 39 Filed 12/20/19 Page 17 of 20




course as well. Because that marked the second course she had failed in the

program, O’Haro would not be permitted return to the associate degree program

directly, regardless of whether her failing grade in Nursing 250 appeared on her

transcript as a “D” or an “F.” 30

      Most importantly, O’Haro cites no evidence to support her claim that she

could have graduated from HACC’s associate degree program without passing

Nursing 250. To the contrary, the Program Handbook lists Nursing 250 as a course

that students must pass to obtain an associate degree in Nursing from HACC. 31

O’Haro had failed Nursing 250 because she didn’t satisfy all clinical criteria in that

course.32 That marked the second course she had failed in the program, which

required her removal from the associate degree program. There is no genuine

dispute about any of this. 33


30
   (See Doc. 31-6 at D000046 (“A student with two failures . . . will not be eligible
for readmission to that program.”) (emphasis in original)).
31
   (See Associate Degree Nursing Program Graduation Requirements (Doc. 31-3)
(listing “Nursing 250” as a required course); see also Second LaRue Aff., Ex. B, at
¶ 17).
32
   (Compare HACC’s Statement of Undisputed Facts (Doc. 31) at ¶¶ 97, 115, and
178-180 with O’Haro’s Response to HACC’s Statement of Undisputed Facts (Doc.
38) (providing no response to ¶¶ 97, 115, and 178-180)).
33
   (See HACC’s Readmission Procedure (Doc. 31-36) at D000046 (“A student with
two failures . . . from the same nursing program will not be eligible for readmission
to that program.”) (emphasis in original); see also LaRue Depo. (Doc. 31-4) at
201:2-8 (“Under the old curriculum, if a student failed two courses over the period
the student was in the nursing program, what would happen to that student? A:
Two independent courses? Q: Yes. A: They would be dismissed from the
program.”) and 202:10-13 (“Q: Once Miss O’Haro had failed Nursing 250 during
                                          14
       Case 1:18-cv-02073-JPW Document 39 Filed 12/20/19 Page 18 of 20




VII. Conclusion

      O’Haro has failed to demonstrate the existence of a genuine dispute of

material fact requiring a trial in this matter. Accordingly, HACC requests that the

Court enter an order granting summary judgment in its favor. Alternatively, HACC

requests that the Court enter an order striking O’Haro’s claim for back pay.



                                Respectfully Submitted,

                                BARLEY SNYDER, LLP

                                /s/ David J. Freedman
                                David J. Freedman, Esq. (Pa. Bar No. 207257)
                                dfreedman@barley.com
                                Kareemah Mayer, Esq. (Pa. Bar No. 326031)
                                kmayer@barley.com
                                Barley Snyder, LLP
                                126 East King Street
                                Lancaster, PA 17602-2893
                                Tel: (717) 299-5201
                                Fax: (717) 291-4660
                                Attorneys for Defendant Harrisburg Area
                                Community College




the spring 2015 semester, how many nursing courses had Miss O’Haro failed? A:
Two.”)).
                                      15
       Case 1:18-cv-02073-JPW Document 39 Filed 12/20/19 Page 19 of 20




                          WORD COUNT CERTIFICATION

       I, David J. Freedman, hereby certify that the word count function for this

document indicates that the document contains 3,705 words—not counting the

cover sheet, table of contents, table of authorities, word count certification, and

certificate of service.


                                 BARLEY SNYDER, LLP

                                 /s/ David J. Freedman
                                 David J. Freedman, Esq. (Pa. Bar No. 207257)
                                 dfreedman@barley.com
                                 Kareemah Mayer, Esq. (Pa. Bar No. 326031)
                                 kmayer@barley.com
                                 Barley Snyder, LLP
                                 126 East King Street
                                 Lancaster, PA 17602-2893
                                 Tel: (717) 299-5201
                                 Fax: (717) 291-4660
                                 Attorneys for Defendant Harrisburg Area
                                 Community College




                                          16
      Case 1:18-cv-02073-JPW Document 39 Filed 12/20/19 Page 20 of 20




                        CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that this 20th day of December, 2019, a true and

correct copy of the foregoing, Defendant Harrisburg Area Community College’s

Reply Brief in Support of Its Motion for Summary Judgment, has been filed with

the Court’s CM/ECF system and is available for downloading:

                              Sara A. Austin, Esq.
                             Austin Law Firm LLC
                               226 E. Market St.
                                York, Pa 17403
                                (717) 846-2246
                           saustin@austinlawllc.com




                              BARLEY SNYDER, LLP

                              /s/ David J. Freedman
                              David J. Freedman, Esq. (Pa. Bar No. 207257)
                              dfreedman@barley.com
                              Kareemah Mayer, Esq. (Pa. Bar No. 326031)
                              kmayer@barley.com
                              Barley Snyder, LLP
                              126 East King Street
                              Lancaster, PA 17602-2893
                              Tel: (717) 299-5201
                              Fax: (717) 291-4660
                              Attorneys for Defendant Harrisburg Area
                              Community College




                                      17
